BROOKSHIRE, Justice,
concurring.
The bottom line result reached by the Court is, in my opinion, certainly correct. Mr. C.C. Chang should have been allowed to interpret or translate the documents in question orally, pursuant to TEX.R.CIV. EVID. 604. Mr. Chang, of course, would have to make an oath or affirmation that he would make a true translation. The documents should not have been excluded merely because there was no written translation provided. The majority’s statement that a written translation would have greater probative value in the eyes and minds of the jury, because of the fact that the jury would have access to the written translation during its deliberation, is subject to question.
Ordinarily, the written record of a plaintiff’s oral testimony is not permitted into the jury deliberation room because it is thought that such written translation of *262the oral testimony would over emphasize that one phase of the evidence before the jury. The properly admitted exhibits, in a civil case, may go to the jury deliberation room especially if the jury, after retiring, requests the same. The oral translation, and its interpretation, should have been allowed before the jury.
I would refer the able trial judge to 2 R. RAY, TEXAS LAW OF EVIDENCE CIVIL AND CRIMINAL, Sec. 1681 (Texas Practice 3rd ed. 1980), as to the rules that are applicable to aid in the interpretation of certain written instruments; also, 2 R. RAY, TEXAS LAW OF EVIDENCE CIVIL AND CRIMINAL, Sec. 1468 (Tex.Practice 3rd ed. 1980), will be helpful concerning taking exhibits to the jury room but disallowing the depositions of witnesses to be taken to the jury deliberation room.